Name: Commission Implementing Regulation (EU) NoÃ 1141/2013 of 12Ã November 2013 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Huile essentielle de lavande de Haute-Provence / Essence de lavande de Haute-Provence (PDO)]
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  processed agricultural produce
 Date Published: nan

 14.11.2013 EN Official Journal of the European Union L 303/6 COMMISSION IMPLEMENTING REGULATION (EU) No 1141/2013 of 12 November 2013 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Huile essentielle de lavande de Haute-Provence / Essence de lavande de Haute-Provence (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Frances application for the approval of amendments to the specification for the protected designation of origin Huile essentielle de lavande de Haute-Provence / Essence de lavande de Haute-Provence registered under Commission Regulation (EC) No 1107/96 (2) as amended by Regulation (EC) No 828/2003 (3). (2) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (4) as required by Article 50(2)(a) of that Regulation. (3) As no statement of objection under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name contained in the Annex to this Regulation is hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 120, 15.5.2003, p. 3. (4) OJ C 140, 18.5.2013, p. 29. ANNEX Agricultural products and foodstuffs listed in Annex I(I) to Regulation (EU) No 1151/2012: Class 3.2. Essential oils FRANCE Huile essentielle de lavande de Haute-Provence/Essence de lavande de Haute-Provence (PDO)